Citation Nr: 0813037	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  02-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension and 
cardiovascular disease.  

2.	Entitlement to an effective date earlier than October 16, 
2002, for an award of 20 percent for bilateral hearing loss.  

3.	Entitlement to an increased rating for scars of the right 
lower extremity, currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased rating for scars of the left 
lower extremity, currently evaluated as 10 percent disabling.  

5.	Entitlement to an earlier effective date for an award of 
10 percent for scars of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before a Member of the 
Board in December 1996, but that Member is no longer with the 
Board.  He initially elected to have an additional hearing, 
but in February 2008, his representative stated that, due to 
health concerns, the veteran is not able to attend a hearing 
and wished to withdraw his hearing request.  A transcript of 
the December 1996 hearing is of record and will be utilized 
in this decision.  

The case was remanded by the Board in January 1997.  At that 
time, the issues were whether new and material evidence had 
been submitted to reopen a previously denied claim for 
service connection for hypertension, including as secondary 
to a service-connected disability; entitlement to service 
connection for cardiovascular disease, including as secondary 
to a service-connected disability; entitlement to service 
connection for defective hearing of the left ear; and 
entitlement to a compensable rating for defective hearing of 
the right ear.  In the years since the case was remanded, 
several issues have been added, deleted or otherwise changed.  

The issues relating to hypertension and cardiovascular 
disease have been combined.  At the time of the Board's 
remand in December 1996, it was determined that new and 
material evidence was needed to reopen a previously, and 
unappealed, denial of service connection for hypertension in 
1979, while the claim for service connection for 
cardiovascular disease was a new claim.  Review of the record 
since that remand shows that claim for service connection for 
hypertension has been reopened by new and material evidence.  
In this regard, it is noted that at the time of the 1979 
denial of service connection for hypertension, there was no 
medical opinion of record that supported a finding that 
elevated blood pressure readings in 1970 were the first 
manifestations of chronic hypertension.  A VA compensation 
examination in July 1997 included a diagnosis that the 
veteran very likely had hypertension while in service.  For 
the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the July 1997 VA examination 
constitutes new and material evidence such that the claim may 
be reopened.  

Having decided that the claim is reopened all the evidence on 
file must now be considered.  The next question is whether 
the Board can conduct a de novo review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
It is concluded that the Board may proceed without prejudice 
to the veteran.  The RO has provided the veteran notice as to 
the requirements for service connection; the veteran's 
argument throughout the instant appeal has been on the 
merits, not on the question of whether new and material 
evidence has been presented; and he has had the opportunity 
for a full hearing throughout the process.  It is therefore 
concluded that there is no prejudice to the veteran based on 
de novo review.  

Regarding the issues related to the veteran's hearing loss, 
it is noted that service connection for hearing loss of the 
left ear was granted by rating decision in January 2006.  At 
that time, a 20 percent evaluation for bilateral hearing loss 
was assigned from October 16, 2002, the effective date of the 
award of service connection.  Prior to that time, the veteran 
had been assigned a noncompensable evaluation for right ear 
hearing loss only.  The veteran appealed the effective date 
of the award, which was subsequently increased to 50 percent 
by rating decision dated in June 2007.  The veteran, in 
correspondence received by VA in October 2007, stated that he 
was satisfied with this award.  Therefore, the remaining 
matter related to hearing loss to be adjudicated is 
entitlement to an effective date earlier than October 16, 
2002, for an award of a 20 percent rating for bilateral 
hearing loss.  

The veteran has appealed the evaluation for his right below-
the-knee amputation, rated 40 percent disabling, and a 20 
percent rating for reflex sympathetic dystrophy, with 
retained foreign bodies of the left lower extremity.  By 
rating decision dated in June 2007, the RO awarded loss of 
use of the left lower extremity, with the resultant combined 
evaluation of 100 percent for anatomical loss of the right 
lower extremity and loss of use of the left lower extremity.  
By letter in October 2007, the veteran stated that he was 
satisfied with this award.  

During the pendency of this appeal, the veteran also 
submitted a notice of disagreement with the December 2003 
denial of service connection for vertigo.  A statement of the 
case was issued, but the veteran did not submit a substantive 
appeal in a timely manner.  Hence this issue is not properly 
before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. § 20.302(c) (2007); Roy v. Brown, 5 Vet. App. 554 
(1993).  

The veteran also appealed the reduction of a 100 percent 
award for service connected prostate cancer to 10 percent.  
By rating decision dated in February 2007, the RO increased 
the award to 40 percent disabling.  In March 2007, the 
veteran submitted correspondence that indicated that he was 
satisfied with this decision.  


FINDINGS OF FACT

1.	Hypertension was first demonstrated within one year of the 
veteran's discharge from active duty.  

2.	A tender scar is located on the right lateral patella.  

3.	A tender scar is noted on the stump of the veteran's right 
below-knee amputation.  

4.	Three tender scars are noted in the area of the left 
thigh.  

5.	A tender scar is noted in the area of the left ankle.  

6.	The veteran submitted an application to reopen a claim for 
service connection for left ear hearing loss with his 
application for an increased rating for right ear hearing 
loss on July 30, 1993.  

7.	On audiometric examination in November 1993, his organic 
hearing acuity was manifested by average pure tone thresholds 
at 1,000, 2,000, 3,000, and 4,000 hertz of 60 decibels in the 
right ear and 60 decibels in the left ear and speech 
recognition ability 94 percent correct in the right ear and 44 
percent correct in the left ear.  

8.	On audiometric examination on February 13, 2002, his 
organic hearing acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 71 
decibels in the right ear and 58 decibels in the left ear and 
speech recognition ability 68 percent correct in the right 
ear and 56 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.	Hypertension and cardiovascular disease was incurred in 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.	The criteria for a rating of 10 percent for a tender scar 
on the right lateral patella have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 
(2007).  

3.	The criteria for a rating of 10 percent for a tender scar 
on the right amputation stump have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 
(2007).  

4.	The criteria for a rating of 10 percent for tender scars 
on the left thigh have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Code 7804 (2007).  

5.	The criteria for a rating of 10 percent for a tender scar 
on the left ankle have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Code 7804 (2007).  

6.	An effective date for an award of a ten percent rating for 
a tender scar of the right lower extremity prior to October 
27, 2000, is not warranted.  38 U.S.C.A. § 5110(a)(b) (West 
2002); 38 C.F.R. § 3.400(o) (2007).  

7.	An effective date for an award of service connection for 
bilateral hearing loss is warranted from July 30, 1993.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(a)(b) 
(2007).  

8.	The criteria for a rating of 10 percent for bilateral 
hearing loss were met as of July 30, 1993.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Code 
6101 (2007).  

9.	The criteria for a rating of 10 percent for a tender scar 
on the left ankle have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Code 6103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2001, February 2002, January 
2003, November 2005, March 2006, and July 2006 the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Regarding the 
issue of service connection for hypertension and 
cardiovascular disease, the Board is granting in full the 
benefit sought on appeal.  Accordingly, as to this issue, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March and July 2006, the veteran was provided all 
necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  


Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claims for higher 
ratings for the veteran's scars, the RO, in its VCAA letters, 
listed examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation. To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's written statements, contain extensive 
discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted. Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant." See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Service connection for hypertension and cardiovascular 
disease

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Regarding the matter of service connection for hypertension 
and cardiovascular disease, it is noted that on examination 
for induction into service, the veteran's blood pressure 
reading was normal.  (Hypertension is persistently high 
arterial blood pressure with suggested threshold levels 
starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 
1988).)   Service medical records include some elevated blood 
pressure readings taken while the veteran was hospitalized 
for treatment of the residuals of the shell fragment wounds 
that he received in combat.  The veteran was examined by VA 
June 1970.  At that time, his blood pressure readings were 
recorded as 112/90, 126/88, and 130/100.  No diagnosis of 
hypertension was made at that time.  Examinations were 
conducted by VA in June and July 1997.  At that time, the 
examiners rendered opinions that the veteran had hypertension 
in 1970 and that it was very likely that the veteran had 
hypertension while in service.  

The evidence of record shows that the veteran had elevated 
blood pressure readings while in service and manifestations 
of hypertension within one year of discharge from active 
duty.  The VA examination in July 1997 rendered an opinion 
that the veteran's hypertension was likely present while he 
was in service.  In view of the evidence, service connection 
for hypertension and cardiovascular disease is granted.  

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected right and left lower 
extremity scars warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Service connection for multiple shell fragment wound scars of 
the lower extremities was granted by the RO in 1970, with a 
noncompensable evaluation being assigned.  A 10 percent 
evaluation was assigned for painful and tender scarring of 
the left lower extremity was granted by the RO in a May 1998 
decision, with the effective date of the award being assigned 
as March 31, 1970.  A 10 percent rating was established for 
tender scarring of the right lower extremity was granted by 
rating decision dated in September 2005, with the effective 
date of October 27, 2000 being assigned.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion:
Area or areas exceeding 144 square inches (929 sq.cm.) 
warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. cm.) 
warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. cm.) warrants 
a 10 percent evaluation.  

Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, 
Code 7801

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7802.  

Scars, that are superficial or unstable. warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.

Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination. 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated 
with underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not 
warrant a compensable evaluation.  
38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The veteran has been assigned a 10 percent evaluation for 
tender scars of each lower extremity.  For him to be entitled 
to evaluations in excess of these awards, it would have to be 
demonstrated that either scarring in excess of 12 square 
inches (77 sq. cm.) or additional tender scars that would 
warrant separate 10 percent ratings would have to be shown.  

On examination by VA in April 1998, two 4 cm scars that were 
transverse and a 6 cm proximal scar on the medial malleolus 
were noted.  They were shown to be very tender and 
hyperesthetic.  The veteran also had three non-tender scars 
on the thigh that were 8 by 4 cms long.  

An examination was conducted by VA in December 2000.  At that 
time, examination showed that the veteran had pain on 
palpation over virtually the entire right below-the-knee 
amputation stump.  

An examination was conducted by VA in March 2005.  At that 
time, it was noted that he had sustained wounds of the right 
lower extremity in Vietnam in 1969, resulting in a below-knee 
amputation, and multiple shrapnel wounds of the left thigh 
and lower extremity that had resulted in reflex sympathetic 
dystrophy of the left leg.  It was noted that he had been 
unable to wear prosthesis of the right leg for the past month 
because of recurrent problems with ulceration over the stump 
from pressure of the prosthesis of the right knee.  On 
examination, the stump length measured 11 inches from the 
knee.  On the lateral aspect, around the patella, the first 
scar measured 2 inches by 1/4 inch.  This was nontender to 
palpation and there was no underlying tissue adherence.  
There was no ulceration or instability.  The scar was 
superficial, with no obvious inflammation, edema, keloid 
formation or inflexibility caused by the scar.  Another scar 
was noted over the lateral patella, with a hyperpigmented 
area measuring 1 3/4 inches by 2 inches.  The center had a 1/4 
inch area of erythema and stage 1 ulceration.  This scar was 
tender to palpation, but there was no underlying tissue 
adherence, edema or keloid formation.  There was no 
induration of inflexibility caused by that scar.  

On the medial aspect of the right knee, there were two 1 by 1/4 
inch linear scars and another linear scar measuring 2 by 1/4 
inches.  All of these scars were nontender, not unstable or 
ulcerated.  They seemed to be superficial, without 
inflammation, edema or keloid formation.  There was no 
limitation of motion.  Another scar was noted on the medial 
aspect of the right lower leg measuring 2.5 by 1/4 inches.  
This also was nontender, not unstable, or ulcerated.  On the 
lateral aspect there was a 3.5 by 1/4 inch scar that was also 
nontender, without adherence, unstable or ulcerated.  A 
tender scar was noted in the lower right stump.  This 
measured 4 by 3 inches and was hyperpigmented.  There was no 
ulceration or instability.  This was depressed approximately 
1/4 inch with some underlying tissue loss.  

Examination of the left leg showed three areas of 
hyperpigmented scarring in the thigh area.  These measured 2 
by 2 inches, 3 by 1 1/2 inches and 1 inch square.  All these 
scars were tender to palpation, but without underlying tissue 
adherence, instability or ulceration.  Below the left knee, 
over the medial aspect of the tibia there were two scars 
measuring 1 by 1 inch and the other measuring 1 by 1/4 inch.  
These scars were extremely tender to palpation.  On 
examination of the ankle, there was a hyperpigmented scar 
that measured 1/4 inches.  This appeared to be tender to 
palpation, but was not unstable and was not likely to cause 
any limitation of motion of the left ankle.  

On examination of the right lower extremity the veteran had 
two distinct areas of tender scarring.  The first was located 
on the lateral patella and the second was located on stump 
itself.  These are two distinct areas and each are found to 
cause distinct disability.  As such, separate 10 percent 
evaluations are warranted for this scarring.  Similarly, the 
veteran has two separate areas of tender scarring on the left 
lower extremity.  The first several scars are all located on 
the left thigh area, which are shown to cause a single 
disability.  Another scar is, however, demonstrated on the 
left ankle, which also is tender to palpation.  This scar is 
believed to cause disability that is separate and distinct 
from the scarring of the veteran's left thigh.  As such, 
separate 10 percent ratings are warranted for the left thigh 
and the left ankle scarring.  

Earlier effective dates

The veteran has claimed an effective date earlier than the 
assigned date of October 27, 2000, for compensable 
evaluations for scars of the right lower extremity.  He 
asserts that these scars have always been tender and should 
have been rated accordingly.  The effective date for an 
increased rating will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

The Board has reviewed the entire evidence of record, 
including VA compensation examinations dated in 1970, 1993, 
and 1998 as well as VA outpatient treatment records.  Review 
of these records shows no evidence of tender scarring of the 
right lower extremity prior to the VA compensation 
examination dated in December 2000.  Although the veteran did 
submit a claim for tender scarring of the right lower 
extremity in July 1998, there was no objective evidence on 
examination of tender scarring of that limb.  It was not 
until the December 2000 examination, when the only notation 
was of pain over the entire amputation stump, that tenderness 
in the amputation stump was noted.  Thus the earliest that it 
is factually ascertainable that an increase in disability had 
occurred is in December 2000.  The veteran, through his 
representative, submitted his claim for an increased rating 
for his service connected legs on October 27, 2000.  The RO 
chose to date of the award from this date, but there is no 
basis that the Board can find in the record, for an effective 
date earlier than this date of claim.  As such, this claim 
must be denied.  

The veteran is also claiming an earlier effective date for an 
award of a 20 percent evaluation prior to October 16, 2002, 
which is taken by the RO as the date of reopened claim of 
service connection for hearing loss of the left ear.  Prior 
to that time, service connection was only in effect for 
hearing loss of the left ear, with the result that any right 
ear impairment could not be considered in the evaluation 
process.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

The Board finds that the veteran actually submitted a claim 
for increased rating for bilateral hearing loss, which 
actually constituted a claim for service connection for left 
ear hearing loss on July 30, 1993.  Service connection was 
denied in a December 1993 rating action, which was appealed 
to the Board.  This claim was remanded by the Board in 
January 1997 without final adjudication.  Therefore, it is 
determined that the actual effective date of service 
connection for left ear hearing loss is July 30, 1993.  As 
bilateral hearing loss dates from that time, the question 
that must now be answered is when did the veteran meet the 
criteria for the 20 percent award that was made effective in 
October 2002.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

A VA audiometric examination was conducted in September 1993, 
but the findings were not considered adequate for rating 
purposes.  Therefore, he was rescheduled for another 
examination in November 1993.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
50
55
65
70
Left ear
65
55
60
60

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 60 
decibels in the right ear and 60 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 44 percent correct in the left ear was demonstrated.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 10 
percent evaluation is warranted for a bilateral hearing loss 
from the date of the veteran's claim on July 30, 1993. 

An audiometric evaluation was conducted for compensation 
purposes for the VA on June 20, 1997.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
55
60
80
80
Left ear
70
55
55
45

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 69 
decibels in the right ear and 56 decibels in the left ear.  
Speech recognition ability was 76 percent correct in the right 
ear, but could not be tested in the left ear.  The examiner 
stated that the veteran was cooperative with the examination, 
but inconsistent.  

As the examiner could not test speech recognition ability, 
the Board must use the numerical designation of hearing 
impairment based only on puretone threshold averages.  
38 C.F.R. § 4.85, Table VIA.  Using these figures, the 
veteran's hearing impairment warrants a 10 percent 
evaluation.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in February 13, 2002.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
55
70
80
80
Left ear
65
60
50
55

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 71 
decibels in the right ear and 58 decibels in the left ear.  
Speech recognition ability 68 percent correct in the right ear 
and 56 percent correct in the left ear.  Utilizing this 
testing, the veteran's bilateral hearing loss warranted a 30 
percent evaluation from February 13, 2002.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 2002.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
60
70
75
75
Left ear
70
65
60
60

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 70 
decibels in the right ear and 64 decibels in the left ear.  
Speech recognition ability 72 percent correct in the right ear 
and 52 percent correct in the left ear.  This also corresponds 
to a 30 percent evaluation.  

Thus the record shows that the veteran's bilateral hearing 
loss was shown to be 10 percent disabling from the proper 
effective date of service connection on July 30, 1993.  The 
10 percent is shown to have continued until February 13, 
2002, when a 30 percent evaluation is shown to have been 
warranted.  This rating was also shown to have been warranted 
based upon an examination by VA that was dated in December 
2002.  The appeal is granted to this extent.  


ORDER

Service connection for hypertension and cardiovascular 
disease is granted.  

Separate 10 percent ratings for tender scar of the right 
lateral patella, a tender scar of the right amputation stump, 
tender scars of the left thigh, and a tender scar of the left 
ankle are granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

An effective date earlier than October 27, 2000 for a 
compensable rating for a tender scar of the right lower 
extremity is denied.  

An effective date for a 10 percent rating for bilateral 
hearing loss is warranted from July 30, 1993, a 30 percent 
rating for bilateral hearing loss is warranted from February 
13, 2002, subject to the controlling regulations governing 
the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


